NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 15-4021
                                    _____________

                                    YOHAN CHOI,
                                                     Appellant

                                            v.

                            ABF FREIGHT SYSTEM, INC.

                                    ______________

                    On Appeal from the United States District Court
                            for the District of New Jersey
                         (District Court No. 3-14-cv-07458)
                        District Judge: Hon. Anne Thompson
                                   ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 September 19, 2016
                                  ______________

     Before: McKEE, Chief Judge,* RENDELL and HARDIMAN, Circuit Judges.

                          (Opinion filed: December 13, 2016)

                              _______________________

                                      OPINION†
                               ______________________


*
  Judge McKee concluded his term as Chief of the U.S. Court of Appeals for the Third
Circuit on September 30, 2016.
†
  This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
MCKEE, Circuit Judge.

       Plaintiff Yohan Choi appeals the District Court of New Jersey’s denial of Choi’s

Motion for Reconsideration and the District Court’s partial grant of Defendant ABF

Freight System, Inc.’s (“ABF”) Motion for Summary Judgment.

       Choi filed a one-count complaint in the District Court against ABF asserting

breach of contract under the Carmack Amendment to the Interstate Commerce Act.1 He

sought damages in the amount of $61,088.29 after a fire destroyed the ABF “ReloCube”

containing Choi’s property while in transit.

       The parties agree that the Carmack Amendment applies to this case, but they

dispute whether ABF’s liability was limited. The District Court limited ABF’s liability to

$7,500, per the bill of lading’s language.

       For the reasons that follow, we affirm.2

                                               I.

       Because we write for parties familiar with this case’s factual and procedural

history, we provide only the background necessary to our conclusions.

       The general rule under the Carmack Amendment “is that an interstate carrier is

strictly liable for damages up to ‘the actual loss or injury to the property caused by (A)

the receiving carrier, (B) the delivering carrier, or (C) [certain intermediary carriers].’”3


1
  49 U.S.C. § 14706.
2
  The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction under 28
U.S.C. § 1291.
3
  Certain Underwriters at Interest at Lloyds of London v. United Parcel Serv. of Am., Inc., 762
F.3d 332, 335 (3d Cir. 2014) (quoting 49 U.S.C. § 14706(a)(1)) (alteration in original).

                                               2
The carrier’s liability may be limited, however, if it satisfies the following four

requirements:

       (1) maintain a tariff within the prescribed guidelines of the Interstate
       Commerce Commission; (2) obtain the shipper’s agreement as to [the
       shipper’s] choice of liability; (3) give the shipper a reasonable opportunity
       to choose between two or more levels of liability; and (4) issue a receipt or
       bill of lading prior to moving the shipment.4

       The parties primarily dispute the third requirement: whether Choi was afforded a

reasonable opportunity to choose between two or more levels of liability. 5 ABF offered

coverage for negligence and coverage for catastrophic events.             The bill of lading

expressly included a $7,500 maximum liability per ReloCube in the event of “trailer fire,

vehicle collision, vehicle overturn or complete container theft.”6 Choi never sought

additional coverage for catastrophic damage.

       As he did in the District Court, Choi argues that the additional negligence

coverage offered was insufficient to satisfy the Carmack Amendment’s two-or-more-

levels requirement and that ABF was required to provide two or more levels of liability

coverage with respect to catastrophic damage.




                                              II.

4
  Emerson Elec. Supply Co. v. Estes Express Lines Corp., 451 F.3d 179, 186 (3d Cir. 2006)
(alteration in original).
5
  Choi makes additional arguments as to liability and the amount of damages. Our conclusion,
infra, that ABF’s acceptance of liability and the stated limitation are proper under the Carmack
Amendment renders those arguments irrelevant. We therefore do not address them.
6
  App. 43a.

                                               3
       This Court has not addressed the specific issue of whether the Carmack

Amendment requires two or more liability options per subset of damage. We have,

however, broadly stated the Amendment’s two-or-more-levels requirement. In Emerson

Elec. Supply Co. v. Estes Express Lines Corp., we held that “[t]o satisfy the two or more

levels of liability requirement, a carrier must offer two or more shipping rates with

corresponding levels of liability for one type of shipment.”7

       The District Court concluded that ABF was not required to provide two levels of

coverage per subset of liability (i.e., two levels of coverage for catastrophic events and

two levels of coverage for negligence).8 The Carmack Amendment does not mention

such a requirement, and other appellate courts have not required multiple levels of

coverage for subsets of liability for compliance with the Amendment. Indeed, Choi

concedes that no court has ever addressed whether a common carrier must offer two or

more liability options per subset of damage. While both parties analogize and distinguish

a variety of federal cases, they cite to no case that establishes such a requirement. We

reject Choi’s argument that this lack of precedent is “meaningless.” We therefore agree

with the District Court and decline to impose a rule requiring interstate carriers to provide

two or more levels of coverage per subset of liability.

       The particular facts of this case further support our holding. For example, the bill

of lading expressly included a $7,500 maximum liability per ReloCube (at no additional

7
 451 F.3d at 188.
8
 Cf. Kemper Ins. Cos. v. Fed. Express Corp., 252 F.3d 509, 513 (1st Cir. 2001) (“[Plaintiff] has
not cited, nor have we discovered, any case in which a court invalidated a contract providing two
discrete levels of coverage.”) (internal footnote omitted).

                                               4
charge) for catastrophic damage in the event of “trailer fire, vehicle collision, vehicle

overturn, or complete container theft.” Shippers like Choi also had the option to purchase

additional carrier negligence liability coverage. Despite Choi’s prior experience with

ABF and the bill of lading, Choi never sought additional coverage.9

       In light of such facts and our precedent, we find more than reasonable the District

Court’s summary judgment rulings.

                                                III.

       For the reasons set forth above, we will affirm District Court’s judgment in its

entirety.




9
  Choi also filed an initial claim to ABF of $7,500 in this case in accordance with the bill of
lading’s language limiting liability.

                                                 5